Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
The amendments filed on 09/23/2021, has been entered. Claims 17-37 are pending. Applicant’s amendments overcome objections in the previous office action.
Response to Arguments
Applicant’s arguments have been fully considered:

Regarding claim 1, Applicant on page of 10 of Remarks argues that Hornung measurement’s values are temperature and pressure values, and Hornung's other disclosed parameters are calculated from a heat capacity and a heat conductivity

In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. 
In this case, applicant appears to interpret “a first measurement variable” or “a first measured value” as parameters that are measured directly, however, the examiner relies on a different interpretation. Any parameter that can be achieved from measurements is interpreted as measurement variable or measured value. Therefore, parameters “the calorific value HP” and “a measured calorific value of HP” are interpreted as “a first measurement variable” or “a 
Therefore, Hornung discloses claim 1 as broadly as can reasonable be interpreted.

On page 11 of the remarks, applicant argues that the Office action fails to state grounds for rejecting claims 22-31. Specifically, applicant appears to argue that the previous Office action fails to use the word “reject” in conjunction with claims 20-25, 27-31, 32-34, and 36-37. Applicant further argues that this prevents Applicant from determining whether or not the Office intended to reject or allow these claims. Applicant cites MPEP 707.07(d) which states: “[w]here a claim is refused for any reason relating to the merits thereof it should be "rejected" and the ground of rejection fully and clearly stated, and the word ‘reject’ must be used.”
Argument is persuasive, therefore, a new rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HORNUNG et al. (US-20180038811-A1, “HORNUNG”).

Regarding claim 17 HORNUNG discloses a method (e.g. Abstract and ¶0005) for determining a methane index of a hydrocarbon-containing combustion gas mixture (¶0005; burnable gas or ¶0014), the method comprising:
Flowing (Fig. 2; 5 and 55) a combustion gas mixture (g) through a measuring cell (10); determining a first measured value (Eq.11; the calorific value HP) of a first measurement variable (a measured calorific value of HP) dependent upon (equation 6) a viscosity (η) of the gas mixture (g); determining a second measured value (Eq.11; Heat Capacity Cp) of a second measurement variable (a measured calorific value of Cp) dependent upon a density of the gas mixture (λ/p  has the term 1/p); determining a pressure value (using pressure sensors 15.16,17) of the gas mixture (g), the pressure value corresponding to the first measured value (HP via ξ )  and the second measured value (Cp via ξ ; ¶0086-¶0087), determining a temperature value (using 2,4) of the gas mixture (g) corresponding to the first measured value (HP via λ) and the second measured value (Cp via λ); and determining the methane index (¶0108 and equation 11) as a function of the first measured value ( HP- Methane index calculated from Wobbe index; and the system of equations 11 is solved to get Wobbe index as a function of HP and Cp) , the second measured value (Cp- Methane index calculated from Wobbe index; and the system of equations 11 is solved to get Wobbe index as a function of HP and Cp), the pressure value (e.g. ξ is dependent on pressure) and the temperature value (e.g. λ and ξ  are dependent on temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-25, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORNUNG in view of SCHULTHEIS (DE-102014115566-A1, “SCHULTHEIS”).

Regarding claim 18, HORNUNG fails to disclose the first measurement variable ξ represents a damping of oscillations of an oscillator exposed to the combustion gas mixture or describes a pressure drop across a throttle.
However, SCHULTHEIS teaches a damping of oscillations of an oscillator exposed to the combustion gas mixture or describes a pressure drop across a throttle (e.g.¶0079- ¶0081- sensor 12 functions as viscometer based on the principle of damping an oscillating electromechanical resonator) exposed to the combustion gas mixture (M) across a throttle (18) (¶0081 &¶0083- Vibration visualcometer based on the principle of damping an oscillating electromechanical resonator, which is held in a medium whose viscosity is to be determined.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SCHULTHEIS’ oscillator to measure viscosity and therefore determine the first measurement value of HORNUNG that is dependent on viscosity and pressure. One of ordinary skill in the art would know oscillators to determine viscosity and density of fluids and their benefits such as capability of measurements with smallest sample quantities and capable of determining several properties of the measuring medium at the same time with a compact design (SCHULTHEIS -¶0009 and ¶0083-¶0085).

Regarding claim 20, HORNUNG further discloses determining a third measured value λ, the third measured value λ representing a thermal conductivity of the gas mixture g; and determining the methane index as a further function of the third measured value (eq.11).

Regarding claim 21, HORNUNG further discloses the hydrocarbon-containing combustion gas mixture includes natural gas or biogas (¶0014).

Regarding claim 22, HORNUNG discloses a method for determining a methane index of a hydrocarbon-containing combustion gas mixture, the method comprising: flowing (e.g. 55) a combustion gas mixture (fluid g) through a measuring assembly (10); determining a viscosity value (η- e.g. ¶0075, discloses that viscosity is determined to calculate ξ that is a variables of determining HP) of the flowing combustion gas mixture (g); determining a density value (p- e.g. ¶0075, discloses that viscosity is determined to calculate ξ  that is a variables of determining HP) determining a corresponding temperature value (measuring temperature using sensors 2,4) and a corresponding pressure value (using pressure sensors 15.16,17) of the flowing combustion gas mixture (55 flow of gas g); determining a value for an average molar mass of hydrocarbons contained in the combustion gas mixture (e.g. table 3 on page 6 compositions of propane and ethane are determined that are related to molar mass of these hydrocarbons the percentages of each gas in table 3 are an equivalent representation of the average molar mass of each of said gases) determining the methane index (¶0108 and equation 11).

HORNUNG fails to disclose determining a sound velocity value of the flowing combustion gas mixture and determining a value for an average molar mass of contained in the combustion gas mixture as a function of at least the viscosity value and the density value the sound velocity value; and determining the methane index as a function of the value for the average molar mass of hydrocarbon compounds contained in the combustion gas mixture.

SCHULTHEIS teaches determining a sound velocity value (e.g. in ¶0050 teaches measuring speed of sound to determine mass fraction or partial pressure of one or more component of gas be determined) of the flowing combustion gas mixture (the multicomponent gas that for example in ¶0151 it can be methane content in a methane containing gas mixture) and determining a value for an average molar mass of hydrocarbons (e.g.¶0169- mass fraction of one or several component of gas mixture that can be methane content gas mixture) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of SCHULTHEIS and HORNUNG and determining thermal-physical properties of natural gas or biogas from measuring viscosity and density or the velocity of sound and determining mass fraction of different hydrocarbons or components of gas mixture to determine methane numbers taught by HORNUNG. One of ordinary skill in the art would know the correlation between viscosity/ density/ sound velocity value and their mass fraction of components of gas mixture and thermal physical properties and therefore considering the impact of all these factors makes the result of determining methane index more accurate.

Regarding claim 23, HORNUNG fails to disclose determination of the value for the average molar mass of hydrocarbon compounds contained in the combustion gas mixture comprise sees: ascertaining a value for the average molar mass of the flowing combustion gas mixture as a function of the density value or sound velocity value of the flowing combustion gas mixture; ascertaining a fraction of at least one foreign component in the combustion gas 
SCHULTHEIS further discloses the determination of the value for the average molar mass of hydrocarbon compounds contained in the combustion gas mixture comprises:
ascertaining a value for the average molar mass of the flowing combustion gas mixture as a function of the density value or sound velocity value of the flowing combustion gas mixture (for example in ¶0168 teaches viscosity and density of gas mixture are determined and ¶0169 teaches determining mass fraction of one or several components);
ascertaining a fraction of at least one foreign component in the combustion gas mixture, wherein the foreign component is free of hydrocarbon compounds (teachings in ¶0168-¶0169 regarding determining mass fraction of any component of gas mixture and in ¶0147 teaches these components can be Co2 or water vapor that are free of hydrocarbons) ; and
ascertaining the value for the average molar mass of hydrocarbon compounds contained in the combustion gas mixture as the average molar mass of the combustion gas mixture (teachings in ¶0168-¶0169 regarding determining mass fraction of any component of gas mixture) adjusted for the at least one foreign component (¶0147 teaches these components can be CO2 or water vapor that are free of hydrocarbons) as a function of the ascertained value for the average molar mass of the combustion gas mixture and the fraction of the at least one foreign component in the combustion gas mixture (it is obvious that average molar mass of gas mixture is a summation of hydrocarbons and hydrocarbon free components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of HORNUNG and SCHULTHEIS and 

Regarding claim 24, HORNUNG fails to disclose the at least one foreign component includes an inert gas contained in the combustion gas mixture.
SCHULTHEIS further discloses at least one foreign component includes an inert gas contained in the combustion gas mixture (¶0152- the method is not limited to hydrocarbons but is for inert gases such as helium or hydrogen).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider inert gases as taught by SCHULTHEIS for HORNUNG’s method. One of ordinary skill in the art would know combustion gases can be included inert gases and have been motivated to make this modification in order to increase the accuracy with considering all the gas mixture’s components.


Regarding claim 25, HORNUNG further discloses (in table 3) the at least one foreign component includes carbon dioxide or nitrogen or both (e.g. table 3 on page 6 compositions of carbon dioxide and nitrogen).

Regarding claim 27, HORNUNG further discloses the second variable (a measured calorific value of HP) representing the energy content is a Wobbe index or a calorific value (equation 11 relate HP and Wobbe index via ξ and λ) of the combustion gas mixture (g).

Regarding claim 28, HORNUNG fails to disclose the at least one foreign component includes molecular hydrogen contained in the combustion gas mixture.
SCHULTHEIS further discloses the at least one foreign component includes molecular hydrogen contained in the combustion gas mixture (¶0152- the method is not limited to hydrocarbons but is for inert gases such as helium or hydrogen).

The reasons for combining and motivation are the same as recited in the rejection of claim 24.

Regarding claim 29, HORNUNG fails to disclose the fraction of the at least one foreign component is a fraction of the molecular hydrogen determined based on a thermal conductivity of the combustion gas mixture.
 SCHULTHEIS further discloses the fraction of the at least one foreign component is a fraction of the molecular hydrogen determined based on a thermal conductivity of the combustion gas mixture (¶0152- and at least ¶0168-¶0169 or ¶0041 teaches determining mass fraction of any or several component of gas mixture based on the thermal conductivity of gas).



Regarding claim 30, HORNUNG fails to disclose the fraction of the at least one foreign component is a fraction of the molecular hydrogen; the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen is determined as a function of the ascertained value for the average molar mass of the combustion gas mixture and the fraction of the molecular hydrogen in the combustion gas mixture; an inert gas fraction in the combustion gas mixture adjusted for the molecular hydrogen is determined; the average molar mass of hydrocarbon compounds contained in the combustion gas mixture as a function of the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen is determined as a function of the ascertained value for the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen and the inert gas fraction in the combustion gas mixture adjusted for the molecular hydrogen; and the methane index of hydrocarbon compounds contained in the combustion gas mixture is determined based on the ascertained value for the average molar mass of the hydrocarbon compounds contained in the combustion gas mixture. 
SCHULTHEIS further discloses the fraction of the at least one foreign component is a fraction of the molecular hydrogen (¶0152);
the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen is determined as a function of the ascertained value for the average molar mass of the 
an inert gas fraction in the combustion gas mixture adjusted for the molecular hydrogen is determined (as taught for example in ¶0032 mass fraction of any component of gas mixture can be determined from fluid properties measured by different sensors 11, 12, 31, this includes any component of gas mixture including inert gases);
the average molar mass of hydrocarbon compounds contained in the combustion gas mixture as a function of the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen is determined as a function of the ascertained value for the average molar mass of the combustion gas mixture adjusted for the molecular hydrogen and the inert gas fraction in the combustion gas mixture adjusted for the molecular hydrogen (as taught for example in ¶0032 mass fraction of any component of gas mixture can be determined from fluid properties measured by different sensors 11, 12, 31, this includes any component of gas mixture); and
the methane index of hydrocarbon compounds contained in the combustion gas mixture is determined based on the ascertained value for the average molar mass of the hydrocarbon compounds contained in the combustion gas mixture (the average molar masses of the hydrocarbon compounds which gives us the methane index (i.e. the total amount of them) are add up).



Regarding claim 31, HORNUNG further discloses the methane index of the combustion gas mixture (g) is determined based on the ascertained value for the methane index of the hydrocarbon compounds contained in the combustion gas mixture (e.g. table 3 on page 6 compositions of propane and ethane are determined that are related to molar mass of these hydrocarbons, determining the methane index, ¶0108 and equation 11).

Claim 32-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULTHEIS.

Regarding claim 32, SCHULTHEIS An apparatus (1) for determining at least a methane index of a hydrocarbon-containing gas mixture (¶0151), the apparatus comprising:
a measuring assembly (at least fig.9) adapted to enable the gas mixture to flow therethrough (arrows showing flow of gas mixture from 4 through 20 and out along 5), the measuring assembly including:
a temperature sensor (¶0014-using first sensor 11, 31, 41);
a pressure sensor (¶0141- additional pressure sensor can be used); and

an evaluation unit (explained at least in¶0028 and ¶0029) configured to calculate properties (e.g. thermal mass flow as disclosed in ¶0029) of the flowing gas mixture (M) by:
determining the viscosity value (¶0031-viscosity μ) of the gas mixture using the vibronic sensor (12);
determining the density (¶0031- density ρ) value or a sound velocity value (e.g. in ¶0145 measuring sound speed is one of the sensors disclosed in step 110 of fig.16) of the gas mixture (M) using the vibronic sensor (12);
determining a value for an average molar mass of hydrocarbons contained in the gas mixture (M- for example¶0041 teaches the step of determining mass fraction or partial pressure that is related to molar mass of each components using measured values of data records including viscosity and density or thermal properties of gas mixture) as a function of at least the viscosity value and the density value or the sound velocity value (¶0028, ¶0031 and ¶0050 and ¶00145); and
determining the methane index (¶0151) as a function of the value for the average molar mass of hydrocarbon compounds contained in the gas mixture.
SCHULTHEIS fails to disclose determining a corresponding temperature value and a corresponding pressure value of the gas mixture using the temperature sensor and pressure sensor, respectively.
However, SCHULTHEIS, as an alternative and another embodiment teaches using a temperature and pressure sensor and determining a corresponding temperature value and a corresponding pressure value of the gas mixture using the temperature sensor and pressure sensor (¶0028 and ¶0141), respectively.


Regarding claim 33, SCHULTHEIS further discloses  (for example in ¶0082) the vibronic sensor (12) is a microelectromechanical systems (MEMS) sensor having at least one oscillatable measuring tube (18) through which the gas mixture (M) can flow and/or at least one oscillatable cantilever beam or an oscillatable tuning fork surrounded by the gas mixture (M).

Regarding claim 34, SCHULTHEIS further discloses the evaluation unit is further configured to:
ascertain a value for the average molar mass of the gas mixture as a function of the density value or sound velocity value of the gas mixture (at least in ¶0168-¶0169 and ¶0130-¶0142 and ¶0028-¶0032 and ¶0050 and ¶0145 teaches determining mass fraction of different components of gas mixtures from determining density or sound velocity);
ascertain a fraction of at least one foreign component in the gas mixture, wherein the foreign component is free of hydrocarbon compounds (at least in ¶0168-¶0169 and ¶0130-¶0142 and ¶0028-¶0032 and ¶0050 and ¶0145 teaches determining mass fraction of different components of gas mixtures from determining density or sound velocity and in ¶0147 teaches these components can be Co2 or water vapor that are free of hydrocarbons)); and
ascertain the value for the average molar mass of hydrocarbon compounds contained in the gas mixture as the average molar mass of the gas mixture adjusted for the at least one foreign component as a function of the ascertained value for the average molar mass of the gas 

Regarding claim 36, SCHULTHEIS further discloses the at least one foreign component includes molecular hydrogen contained in the gas mixture, and wherein the evaluation unit (FIG.1 unit 8, also described in step 110 of fig.16- explained at least in¶0028 and ¶0029) is further configured to:
determine the average molar mass of the gas mixture adjusted for the molecular hydrogen as a function of the ascertained value for the average molar mass of the gas mixture and the fraction of the molecular hydrogen in the gas mixture (the average molar masses of the hydrocarbon compounds which gives us the methane index (i.e. the total amount of them) are add up);
determine an inert gas fraction in the gas mixture adjusted for the molecular hydrogen (for example¶0041 teaches the step of determining mass fraction or partial pressure that is related to molar mass of each components using measured values of data records including viscosity and density or thermal properties of gas mixture and in ¶0152 teaches it can be inert gas such as hydrogen);
determine the average molar mass of hydrocarbon compounds contained in the gas mixture as a function of the average molar mass of the gas mixture adjusted for the molecular hydrogen as a function of the ascertained value for the average molar mass of the gas mixture adjusted for the molecular hydrogen and the inert gas fraction in the gas mixture adjusted for the molecular hydrogen (the average molar masses of the hydrocarbon compounds which gives us the methane index (i.e. the total amount of them) are add up).


Regarding claim 37, SCHULTHEIS further discloses a thermal conductivity sensor (11), wherein the fraction of the at least one foreign component is a fraction of the molecular hydrogen (¶0152), and wherein the evaluation unit (FIG.1- 8, FIG.16- 110) is further configured to:
determine the fraction of the at least one foreign component based on a thermal conductivity of the gas mixture (for example as shown in fig.16. step 106 representing measuring thermal conductivity using sensors and step 102 representing calculating mass fraction of any component that based on ¶0152 can be hydrogen.)  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORNUNG in view of Goodwin et al. (Goodwin, A. R. H., et al. ”A vibrating plate fabricated by the methods of microelectromechanical systems (MEMS) for the simultaneous measurement of density and viscosity: Results for argon at temperatures between 323 and 423K at pressures up to 68 MPa." International Journal of Thermophysics 27.6 (2006): 1650-1676.)

Regarding claim 19, HORNUNG fails to disclose the second measurement (e.g. λ/p, that is related to the density) variable is a natural frequency of an oscillator exposed to the combustion gas mixture or a velocity of sound in the combustion gas mixture.
Goodwin teaches in page 1655, last lines that a fluid density as a function of a natural frequency of an oscillator exposed to the combustion gas mixture.
.
Allowable Subject Matter
Claims 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26 and 35 would be allowable because prior art fails to anticipate or render obvious a system and a method of determining the inert gas fraction of the combustion gas mixture as a function of a deviation between the first value and the second value of the variable representing the energy content of the combustion gas mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856